Gart, J. The appellant filed his bill to enjoin the foreclosure of a chattel mortgage, upon the alleged ground that the mortgagee had caused a large part of the mortgaged property to be taken away from the mortgagor, and refused to account for the value thereof. The appellee answered denying, and filed his cross-bill for a foreclosure. The decree was in favor of the appellee for all he asked. There is no principle of law or equity involved in the case; nothing but questions of fact; and a recital of the evidence, with comments upon it, would be of no use to anybody. It is enough to say, that of the property said to have been taken away, there is no identification of any specific articles with the property described in the mortgage, and that at the time it was taken, the appellant seems to have acquiesced in the claim that it was not part of the mortgaged property, and by arrangements with the appellee, the appellant supplied its place, it being furniture of some rooms—by procuring other furniture upon the credit of the appellee. The decree must be affirmed. Decree affirmed.